                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 LAWRENCE PARRISH,              §
     Plaintiff,                 §
                                §
 v.                             §                       CIVIL ACTION NO. 1:19-cv-00380-LY
                                §
 CITY OF AUSTIN, DANE O’NEILL,  §
 PAUL BIANCHI, JORDAN WAGSTAFF, §
 AND MARCOS JOHNSON,            §
      Defendants.               §

                                     SCHEDULING ORDER

       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following

Scheduling Order.

IT IS ORDERED THAT:

       1.      The parties shall file all amended or supplemental pleadings and shall join

additional parties on or before January 6, 2020.

       2.      All parties asserting claims for relief shall file and serve on all other parties their

designation of potential witnesses, testifying experts, and proposed exhibits, and shall serve on all

other parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B)

on or before March 10, 2020. Parties resisting claims for relief shall file and serve on all other

parties their designations of potential witnesses, testifying experts, and proposed exhibits, and shall

serve on all other parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before April 10, 2020. All designations of rebuttal experts shall be filed and

served on all other parties not later than 14 days of receipt of the report of the opposing expert,

and the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts,
to the extent not already served, shall be served, but not filed, on all other parties not later than 14

days of receipt of the report of the opposing expert.

        3.      The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before March 30, 2020, and each opposing party shall respond, in writing,

on or before April 20, 2020. All offers of settlement are to be private, not filed, and the Court is

not to be advised of the same. The parties are further ORDERED to retain the written offers of

settlement and responses as the Court will use these in assessing attorney’s fees and court costs at

the conclusion of trial.

        4.      A report on alternative dispute resolution in compliance with Local Rule CV-88

shall be filed on or before May 11, 2020.

        5.      An objection to the reliability of an expert’s proposed testimony under Federal Rule

of Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, not later than 14 days of receipt of the written report of

the expert’s proposed testimony or not later than 14 days of the expert’s deposition, if a deposition

is taken, whichever is later. The failure to strictly comply with this paragraph will be deemed

a waiver of any objection that could have been made pursuant to Federal Rule of Evidence

702.

        6.      The parties shall complete discovery on or before August 1, 2020. Counsel may,

by agreement, continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

        7.      All dispositive motions shall be filed and served on all other parties on or before

October 1, 2020 and shall be limited to 20 pages. Responses shall be filed and served on all other
parties not later than 14 days of the service of the motion and shall be limited to 20 pages. Any

replies shall be filed and served on all other parties not later than 14 days of the service of the

response and shall be limited to 10 pages, but the Court need not wait for the reply before ruling

on the motion.

       The parties shall not complete the following paragraph 8. It will be completed by

the Court at the initial pretrial conference to be scheduled by the Court.

       8.        This case is set for final pretrial conference, in chambers, on the _______ day of

_______________________________, 20______, at ________ and ________________ trial in

the month of _______________________________. 20______. The final pretrial conference shall

be attended by at least one of the attorneys who will conduct the trial for each of the parties

and by any unrepresented parties. The parties should consult Local Rule CV-16(e) regarding

matters to be filed in advance of the final pretrial conference.

       SIGNED this _______ day of ____________________________, 20______.



                                               ______________________________________
                                               LEE YEAKEL
                                               UNITED STATES DISTRICT JUDGE




AGREED:

 /s/ Robert L. Ranco (with permission)              /s/ H. Gray Laird III
 Robert L. Ranco                                    H. Gray Laird III

 ATTORNEY FOR PLAINTIFF                             ATTORNEY FOR DEFENDANTS
